oOo Ha DDB On BP WY YN

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

RODNEY ALEXANDER GRAVESBEY Case No.: 3:19-cv-00372-CAB-RBM
CDCR #E-20555,

Plaintiff,
ORDER DENYING PLAINTIFF’S

Vv. MOTION TO APPOINT COUNSEL

OFFICER TOMICA BYRD-HUNT; C/O
NAVARRO; OFFICER P. COVELLO,

Defendants.
[Doc. 10.]

 

 

 

 

I. INTRODUCTION
Plaintiff Rodney Alexander Gravesbey (“Plaintiff”), incarcerated at Richard J.
Donovan Correctional Facility (“RJD”), filed a 42 U.S.C. § 1983 (“Section 1983”) civil
rights Complaint and is proceeding in pro per and in forma pauperis. (See generally Docs.
1, 3.) Plaintiff's Motion and Declaration for Appointment of Counsel (“Motion”) seeks
appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1) and 18 U.S.C. § 3006A. (Doc.
10, at 1.) Plaintiff claims appointment of counsel is necessary because the issues in the

case are particularly complex, Plaintiff suffers from a mental disability, discovery is needed

3:19-cv-00372-CAB-RBM

 
So AN Dn FBP WW YO

NY NY NO NY WN NY WN WN N YK YR Se YF KF SF FPF SP ll
oN DB mW BP WwW NY K& CT OO WN Da Ff WY NY YF OS

 

 

pursuant to Habeas Rule 6(a)! and Plaintiff is suffering adverse confinement conditions
related to his filing of the instant Complaint. (Doc. 10, at 1.) Additionally, Plaintiff claims
disabilities, including low cognitive functioning and visual impairment, make it difficult to
read, write and understand material relating to the instant case. (Doc. 10, at 3-4.) After a
thorough review of the moving papers, the Court does not find exceptional circumstances
justifying appointment of counsel at this time. Accordingly, Plaintiff's Motion is
DENIED, without prejudice.
Il. BACKGROUND

Plaintiff's initial Complaint asserts Section 1983 claims against correctional officers
Tomica Byrd-Hunt (“Byrd-Hunt’), O. Navarro (“Navarro”) and Warden P. Covello
(“Covello”). (Doc. 1.) In a pre-answer screening of the Complaint pursuant to 28 U.S.C.
§ 1915A(a), the Court, sua sponte, dismissed Navarro and Covello from the case in its
Order of April 4, 2019. (Doc. 3, at 5-6.) The remaining claims against Byrd-Hunt assert
violations of the First and Eighth Amendments. (Doc. 1, at 3-6.) Specifically, Plaintiff
claims Byrd-Hunt retaliated against him, burdened Plaintiff's exercise of religious activity,
and allowed a dangerous condition of confinement to exist. (/d.)

On June 4, 2019, this Court granted Plaintiffs Motion for Leave to File an Amended
Complaint and Supplemental Complaint, wherein Plaintiff sought to allege further causes
of action against additional defendants. (Docs. 6-7.) To date, Plaintiff has yet to file a
First Amended Complaint. Now Plaintiff seeks appointment of counsel to litigate his civil
claims.

It. APPLICABLE LAW

 

Generally, a person has no right to court-appointed counsel in civil actions. Palmer
v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (finding no abuse of discretion in denying
appointment of counsel in Section 1983 action, citing Storseth v. Spellman, 654 F.2d 1349,

 

' Plaintiff s Complaint asserts claims arising under Section 1983 and does not seek habeas corpus relief
under 28 U.S.C. § 2254. As such, Plaintiff's citation to Habeas Rule 6(a) is not well-taken.

2
3:19-cv-00372-CAB-RBM

 
Oo mA INQ HD nn FB WW NO

NO NO NO WH ND WH KN NY WN HH BH HF KF HF FF Fe Ee RE Re
oO nN DH WN BB WHO NO KH CO OO Wn DB A BPW NY KF CO

 

 

1353 (9th Cir. 1981)). However, pursuant to 28 U.S.C. § 1915(e)(1), a court may appoint
counsel for indigent civil litigants but only under “exceptional circumstances.” Palmer,
560 F.3d at 970 (citing Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.
2004), cert. denied sub nom. Gerber v. Agyeman, 545 U.S. 1128 (2005)). In determining
whether “exceptional circumstances” exist, the court must consider “the likelihood of
success on the merits as well as the ability of the petitioner to articulate his claims pro se
in light of the complexity of the legal issues involved.” Palmer, 560 F.3d at 970 (citing
Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)); see also Terrell v. Brewer, 935 F.2d
1015, 1017 (9th Cir. 1991). Neither of these considerations is dispositive but instead must
be viewed together. Terrell, 935 F.2d at 1017 (citing Wilborn v. Escalderon, 789 F.2d
1328, 1331 (9th Cir. 1986)).

Only “rarely” will a federal court find a case to be so complex that it is appropriate
to appoint counsel for a civil litigant who faces no loss of liberty in the controversy at hand.
See Dotson v. Doctor, No. 1:14-CV-00093-LJO-SKO, 2014 U.S. Dist. LEXIS 72791, at
*1 n.1 (E.D. Cal. May 27, 2014) (“[clounsel is appointed in [Section 1983 cases] only
rarely, if exceptional circumstances exist”); United States v. Melluzzo, No. CV-09-8197-
PCT-MHM, 2010 U.S. Dist. LEXIS 53053, at *3 (D. Ariz. May 3, 2010) (“appointment of
counsel in.a civil case is rarely invoked . ..”); see also Schwartzmiller v. Roberts, No. 19-
1276-FR, 1994 U.S. Dist. LEXIS 1620, at *3 n.1 (D. Or. Feb. 11, 1994) (“[i]t is extremely
rare that indigent civil defendants are appointed counsel in judicial proceedings”).

IV. DISCUSSION

Here, there are no “exceptional circumstances” to justify appointment of counsel at
this time. First of all, this Court recently granted Plaintiff leave to file a First Amended
Complaint such that litigation remains in the initial pleading stage. (Doc. 7.) In light of
same, it is difficult to determine Plaintiff's likelihood of success on the merits of his claims.
To the extent this case proceeds beyond summary judgment, the Court will be in a better

position to make such determination.

3:19-cv-00372-CAB-RBM

 
So CO SN DB OA BP WY YO ee

—_
Co

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Liberally construing Plaintiff's Complaint, Plaintiff's Section 1983 claims assert
violations of the First and Eighth Amendments. (Doc. 1, at 3-6; see, Eldridge v. Block, 832
F.2d 1132, 1137 (9th Cir. 1987) (requiring federal courts to liberally construe pleadings of
pro se litigations) (citation omitted).) As in Terrell, the nature of the issues raised in
Plaintiff's Complaint are not sufficiently complex to warrant appointment of counsel. See
935 F.2d at 1017 (affirming denial of request for appointment of counsel and reasoning
claim alleging Eighth Amendment violations not sufficiently complex to warrant
appointment of counsel).

Although Plaintiff claims to suffer disabilities, Plaintiff demonstrates literacy and an
ability to communicate through pleadings and motions to sufficiently articulate his claims
pro se. Palmer, 560 F.3d at 970 (affirming denial of appointment of counsel where a
plaintiff demonstrates ability to effectively present case). Likewise, the exhibits appended |
to Plaintiff's Complaint demonstrate an ability to examine witnesses and participate in a
factual investigation of his claims. (See generally Doc. 1, 9-15.)

To support the instant Motion, Plaintiff claims he is suffering retaliation relating to
filing his Complaint. (Doc. 10, at 1.) However, this assertion is merely duplicative of the
allegations in the Complaint such that it does not warrant appointment of counsel. (Doc.
1, 3-4.)

Considering the nature of Plaintiff's claims together with Plaintiffs ability to
articulate such claims, the Court does not find exceptional circumstances exist to justify
appointment of counsel at this time. If this case proceeds beyond summary judgment, the
Court may consider appointment of trial counsel.

Vv. CONCLUSION
For the foregoing reasons, Plaintiff's Motion is DENIED, without prejudice.

DATE: June 20, 2019 GuBarukM

GLE RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:19-cv-00372-CAB-RBM

 
